UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2007 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number: 000-27927 Charter Communications, Inc. (Exact name of registrant as specified in its charter) Delaware 43-1857213 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 12405 Powerscourt Drive St. Louis, Missouri 63131 (314)965-0555 (Address of principal executive offices including zip code) (Registrant’s telephone number, including area code) Securities registered pursuant to section 12(b) of the Act: Title of each class Name of Exchange which registered Class A Common Stock, $.001 Par Value NASDAQ Global Select Market Preferred Share Purchase Rights NASDAQ Global Select Market Securities registered pursuant to section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þAccelerated filer oNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo þ The aggregate market value of the registrant of outstanding ClassA Common Stock held by non-affiliates of the registrant at June 30, 2007 was approximately $1.5 billion, computed based on the closing sale price as quoted on the NASDAQ GlobalSelectMarket on that date.For purposes of this calculation only, directors, executive officers and the principal controlling shareholder or entities controlled by such controlling shareholder of the registrant are deemed to be affiliates of the registrant. There were 398,227,512 shares of ClassA Common Stock outstanding as of January 31, 2008.There were 50,000 shares of ClassB Common Stock outstanding as of the same date. Documents Incorporated By Reference Portions of the Proxy Statement for the annual meeting of stockholders to be held on April 29, 2008 are incorporated by reference into Part III. CHARTER COMMUNICATIONS, INC. FORM 10-K — FOR THE YEAR ENDED DECEMBER 31, 2007 TABLE OF CONTENTS Page No. PART I Item1 Business 1 Item 1A Risk Factors 20 Item 1B Unresolved Staff Comments 33 Item2 Properties 33 Item3 Legal Proceedings 33 Item4 Submission of Matters to a Vote of Security Holders 34 PART II Item5 Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 35 Item6 Selected Financial Data 37 Item7 Management's Discussion and Analysis of Financial Condition and Results of Operations 38 Item7A Quantitative and Qualitative Disclosure About Market Risk 67 Item8 Financial Statements and Supplementary Data 69 Item9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 69 Item 9A Controls and Procedures 69 Item 9B Other Information 69 PART III Item10 Directors, Executive Officers and Corporate Governance 70 Item11 Executive Compensation 70 Item12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 70 Item13 Certain Relationships and Related Transactions, and Director Independence 70 Item14 Principal Accounting Fees and Services 70 PART IV Item15 Exhibits and Financial Statement Schedules 71 Signatures S-1 Exhibit Index E-1 This annual report on Form10-K is for the year ended December31, 2007.The Securities and Exchange Commission (“SEC”)allows us to “incorporate by reference” information that we file with the SEC, which means that we can disclose important information to you by referring you directly to those documents.Information incorporated by reference is considered to be part of this annual report.In addition, information that we file with the SEC in the future will automatically update and supersede information contained in this annual report.In this annual report, “we,” “us” and “our” refer to Charter Communications, Inc., Charter Communications Holding Company, LLC and their subsidiaries. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This annual report includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the "Securities Act") and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), regarding, among other things, our plans, strategies and prospects, both business and financial, including, without limitation, the forward-looking statements set forth in Part I. Item1. under the heading "Business – Company Focus," and in Part II. Item7. under the heading "Management’s Discussion and Analysis of Financial Condition and Results of Operations" in this annual report.Although we believe that our plans, intentions and expectations reflected in or suggested by these forward-looking statements are reasonable, we cannot assure you that we will achieve or realize these plans, intentions or expectations.Forward-looking statements are inherently subject to risks, uncertainties and assumptions, including, without limitation, the factors described in Part I. Item 1A. under the heading "Risk Factors" and in Part II. Item7. under the heading "Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this annual report.Many of the forward-looking statements contained in this annual report may be identified by the use of forward-looking words such as "believe," "expect," "anticipate," "should," "planned," "will," "may," "intend," "estimated," "aim," "on track," "target," "opportunity" and "potential," among others.Important factors that could cause actual results to differ materially from the forward-looking statements we make in this annual report are set forth in this annual report and in other reports or documents that we file from time to time with the SEC, and include, but are not limited to: · the availability, in general, of funds to meet interest payment obligations under our debt and to fund our operations and necessary capital expenditures, either through cash flows from operating activities, further borrowings or other sources and, in particular, our ability to fund debt obligations (by dividend, investment or otherwise) to the applicable obligor of such debt; · our ability to comply with all covenants in our indentures and credit facilities, any violation of which, if not cured in a timely manner, could trigger a default of our other obligations under cross-default provisions; · our ability to pay or refinance debt prior to or when it becomes due and/or refinance that debt through new issuances, exchange offers or otherwise, including restructuring our balance sheet and leverage position; · the impact of competition from other distributors, including incumbent telephone companies, direct broadcast satellite operators, wireless broadband providers, and digital subscriber line (“DSL”) providers; · difficulties in growing, further introducing, and operating our telephone services, while adequately meetingcustomer expectations for the reliability of voice services; · our ability to adequately meet demand for installations and customer service; · our ability to sustain and grow revenues and cash flows from operating activities by offering video, high-speed Internet, telephone and other services, and to maintain and grow our customer base, particularly in the face of increasingly aggressive competition; · our ability to obtain programming at reasonable prices or to adequately raise prices to offset the effects of higher programming costs; · general business conditions, economic uncertainty or slowdown, including the recent significant slowdown in the new housing sector and overall economy; and · the effects of governmental regulation on our business. All forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by this cautionary statement.We are under no duty or obligation to update any of the forward-looking statements after the date of this annual report. ii PART I Item 1.Business. Introduction Charter Communications, Inc. ("Charter") operates broadband communications businesses in the United States, with approximately 5.60 million customers at December 31, 2007.Through our hybrid fiber and coaxial cable network, we offer traditional cable video programming (analog and digital, which we refer to as "video" service), high-speed Internet access, and telephone service, as well as, advanced broadband services (such as Charter OnDemand™ video service (“OnDemand”), high definition television service, and digital video recorder (“DVR”) service).See "Item 1. Business — Products and Services" for further description of these terms, including "customers." At December 31, 2007, we served approximately 5.22 million video customers, of which approximately 2.92 million were also digital video customers.We also served approximately 2.68 million high-speed Internet customers (including approximately 289,600 who received only high-speed Internet services).We also provided telephone service to approximately 959,300 customers (including approximately 38,700 who received only telephone service). At December31, 2007, our investment in cable properties, long-term debt, accumulated deficit, and total shareholders’ deficit were $14.0 billion, $19.9 billion, $13.1 billion and $7.9 billion, respectively.Our working capital deficit was $996 million as of December31, 2007.For the year ended December31, 2007, our revenues, net loss, and net loss per common share were approximately $6.0 billion, $1.6 billion, and $4.39, respectively. We have a history of net losses.Further, we expect to continue to report net losses for the foreseeable future.Our net losses are principally attributable to insufficient revenue to cover the combination of operating expenses and interest expenses we incur because of our high level of debt, and depreciation expenses that we incur resulting from the capital investments we have made and continue to make in our cable properties.We expect that these expenses will remain significant. Charter was organized as a Delaware corporation in 1999 and completed an initial public offering of its Class A common stock in November 1999.Charter is a holding company whose principal assets at December 31, 2007 are the 54% controlling common equity interest (52% for accounting purposes) and a 100% voting interest in Charter Communications Holding Company, LLC (“Charter Holdco”), the direct parent of CCHC, LLC (“CCHC”), which is the direct parent of Charter Communications Holdings, LLC ("Charter Holdings").Charter also holds certain preferred equity and indebtedness of Charter Holdco that mirror the terms of securities issued by Charter.Charter's only business is to act as the sole manager of Charter Holdco and its subsidiaries.As sole manager, Charter controls the affairs of Charter Holdco and its limited liability company subsidiaries. Paul G.
